(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, los únicos señalamientos de errores son:
“1. Erró el Hon. Juez de la Corte de Distrito de Arecibo al apreciar la prueba y declarar al acusado culpable del delito imputádole, negándole el be-neficio de la duda que confesó existía en su ánimo.
“2. Erró la Corte de Distrito de Arecibo al considerar y tener en cuenta para la resolución del caso dos declaraciones escritas prestadas por testigos de El Pueblo ante el Juez de Paz de Hatillo, que se encontraban unidas al expe-diente y las que no habían sido presentadas en evidencia ni eran admisibles.”
Por Cuanto, después de practicada la prueba ocurrió el incidente siguiente:
“Abogado Sr. Pérez Casalduc. Es mi caso. Y, sometemos el caso de por-tar armas con la misma prueba de este caso de acometimiento y agresión grave.
‘ ‘ Hon. Eiscal. Conforme.
“Ambos letrados argumentaron.
“Abogado Sr. Pérez Casalduc. Quiero que conste, que la corte ha dicho que lo que le convence de la veracidad de los testigos de cargo son dos decía-*990raciones prestadas por los testigos dadas el día después del hecho que decla-raron lo misino.
“Hon. Juez. La corte liaee constar que la convencen las declaraciones de los testigos prestadas aquí, pero como ha insistido la defensa en que el arma no lia sido ocupada, la corte expresa al abogado, ex-parte, que si alguna duda tuviera de las declaraciones de los testigos prestadas en sala, esa duda queda desvanecida por la circunstancia, de que estando el caso fresco en la mente de los testigos, las declaraciones prestadas al día siguiente fueron las mismas.
“Abogado Sr. Pérez Casaldue. Y que esas declaraciones que están en autos no fueron sometidas en evidencia.’’
PoR cuanto, de lo transcrito no se desprende claramente que el juez de distrito tuviera verdadera duda respecto a la culpabilidad del acusado y menos que tuviera una duda razonable en cuanto a tal culpabilidad.
Boa cuanto, la sentencia por su faz está basada en la prueba practicada durante el juicio y según las manifestaciones del juez de distrito arriba expresadas lo que le convenció fué dicha prueba, no apareciendo de otro modo que dicho juez considerara seriamente o tomara en cuenta para la resolución del caso las dos declaraciones escritas prestadas por testigos de El Pueblo ante el juez de paz.
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Arecibo, P. R., con fecha 13 de octubre de 1933, en el caso de epígrafe.